The opinion of the court was delivered by
Scudder, J.
The lands of the prosecutors, held by them as trustees for the Church of the Holy Innocents, Hoboken, V. J., outside of the buildings erected and used for public worship, and the land, whereon the same are situated, necessary to the fair use and enjoyment thereof, not exceeding five acres, are not exempt from taxation.
These lots, situate apart from the church edifice, do not constitute a part of the “endowment or fund” of this religious society, within the meaning of the tax law passed April 10th, 1866. These terms do not include land, as was held by this court in State, First R. D. Church, pros., v. Lyon, 3 Vroom 360. That case controls this.
The assessment is affirmed as to such lands.